OPINION ON MOTION FOR REHEARING •
PER CURIAM:
For the first time defendants assert, in their motion for a rehearing, or, in the alternative, to transfer this cause to the Supreme Court, that the judgment was not final because no reference appeared therein to plaintiff Allstate’s claim and that we were therefore without jurisdiction to entertain this appeal. The contentions now belatedly sought to be made did not escape our attention during our initial consideration of the appeal, although it was not necessary to discuss them in our opinion since they had not been raised in the defendants’ brief. The facts are that the claim of plaintiff Allstate as subrogee of Nelson and the counterclaim of defendant St. Louis Public Service Company against Nelson were both based on primary negligence and were therefore contradictory and inconsistent. Jameson v. Fox, 364 *512Mo. 237, 260 S.W.2d 507, 58 A.L.R.2d 80; Rozen v. Grattan, Mo.App., 369 S.W.2d 882; Hoefel v. Hammel, Mo.App., 228 S.W.2d 402. In such a situation only one party may prevail, and a judgment for one disposes of the claim of the other. And the rule is that where, as here, the determination of the issue on which the judgment is based is necessarily decisive of the whole case, the judgment will be regarded as final even though the inconsistent claim or counterclaim is not mentioned therein. Glick v. Glick, Mo., 372 S.W.2d 912; Rozen v. Grattan, supra; Capitol Stores, Inc. v. Storms-Green Construction Co., Mo.App., 346 S.W.2d 549; Staples v. Dent, Mo.App., 220 S.W.2d 791.
Defendants’ motion for a rehearing, or, in the alternative, to transfer this cause to the Supreme Court, is overruled.
ANDERSON, P. J., and RUDDY and WOLFE, JJ., concur.